Citation Nr: 1114349	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from February 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Subsequently, the Board remanded this matter for additional development in decisions dated in December 2008 and September 2009.  

In the latter decision, the Board found that new and material evidence had been received, and reopened the Veteran's claim for service connection for a back injury.  The Board has recharacterized the reopened claim more properly as entitlement to service connection for a back disability.


FINDING OF FACT

The evidence of record does not show that the Veteran's claimed back disability, diagnosed as chronic lumbar spondylosis and degenerative changes of the sacroiliac (SI) joints, is etiologically related to his period of active service.


CONCLUSION OF LAW

A back disability, diagnosed as chronic lumbar spondylosis and degenerative changes of the SI joints, was not incurred in or aggravated by active service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in November 2003, February 2005, March 2006, September 2006, December 2006, and October 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2006, September 2006 and October 2009.

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as relevant medical records from the Social Security Administration, VA, and private sources have been requested and obtained and the Veteran has been provided VA examinations for his claimed disability.  In February 2010, the RO made a formal finding of its inability to obtain treatment records possibly related to the Veteran's claim from the Chicago VAMC from the 1968 to 1988 time period, as requested in the Board's last remand.  That same month the Veteran also informed VA that he did not have any copies of additional treatment records from the Chicago VAMC from that time period.  The Board finds, however, that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations also provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background and Analysis

The Veteran seeks service connection for a back disability.  The Veteran essentially asserts that he had recurrent back injuries or back pains in service, which persisted after service and resulted in his current low back disorders.  

The Veteran's DD Form 214 states that the Veteran's military occupational specialty was as a rifleman.  Service personnel records show that he served in Vietnam from May 1965 to June 1965 and was awarded the Combat Action Ribbon.

Service treatment records document multiple evaluations and treatment for complaints of back pain from 1965 to 1968.  He was also thoroughly evaluated to determine a cause for his back pain.  The Veteran sometimes received a diagnosis of lumbosacral strain, and at other times the various examiners stated that no specific disorder could be identified.  X-ray studies of the lumbosacral spine, done on several occasions, were interpreted as negative.

An initial entry from May 1965 noted that he had experienced back pain over both kidneys for the past month.  Additional entries noted complaints of back pain in the lower lumbar region and that the Veteran had been placed on light duty.  X-rays from June 1965 showed a transitional segment at the lumbosacral junction.  An impression of low back strain was made at that time.  The accompanying clinical entry noted that the Veteran was to be admitted to the ward for bed rest and observation.  Subsequently, he was psychologically cleared for duty.  

The Veteran was seen for complaints of back pain on a number of other occasions, such as July 1965 when X-ray studies were within normal limits.  He was noted to have chronic lumbar strain in November 1965 when an examiner noted that he had been hospitalized for one month in Vietnam.  The Veteran stated that his back pain was wose since he did some lifting a few days before.  In June 1966, one examiner provided a diagnosis of subjective backache without objective supporting signs while another provided a diagnosis of chronic low back strain with exacerbation.  An orthopedic consult from November 1966 provided an assessment of arthralgia of the sacroiliac (SI) joints and rule out rheumatic disease.  

An internal medicine consult from January and February 1967 concluded that there was no demonstrable systemic medical disorder and X-ray studies of the lumbosacral spine were within normal limits.  Additional entries showed continued treatment for complaints of back pain into 1967.  X-rays of the lumbosacral spine and pelvis were interpreted as normal on several occasions.  The Veteran's June 1968 separation examination showed no back disorder or spinal abnormality.

Post-service, copies of VA outpatient records dated in November 1988 show treatment for an acute episode of lower back pain that began with sharp, shooting pain in the lumbar region of the back which radiated toward the rectum.  The examiner diagnosed lower back pain and recommended bedrest, pain medication, and use of a heating pad.  It was later noted that the Veteran failed to keep a scheduled appointment in the VA Rehabilitation Clinic.

A July 1991 VA examination was in regard to a claim for nonservice-connected pension benefits.  The Veteran gave a history of injuring his back in service in March 1965 when falling from a jeep and of having chronic back pain since that time.  X-rays of the lumbosacral spine were interpreted as normal.  The examiner provided a diagnosis of chronic recurrent low back pain due to residual of low back injury [in service] in 1965.

The Veteran was afforded a VA orthopedic examination in November 2003.  The examiner provided a very detailed review of the service treatment records noting the Veteran developed low back pain in May 1965 while on board ship en route to Vietnam.  The Veteran's current complaints of back pain were noted.  On examination, the Veteran presented with his hip slightly flexed, but after a few moments the Veteran was standing erect.  There was no scoliosis or sciatica.  While range of motion of the thoracolumbar spine was limited to some degree, there was no tenderness over the spinous processes and no detectable parasppinal muscle spasm.  The Veteran could rise from a squatting position without assistance.  X-rays of the lumbar spine and pelvis both noted mild degenerative changes of the SI joints.  The examiner did not report any findings of arthritis or degenerative changes for either the lumbar spine or pelvis.  The examiner said that he could find no objective evidence of disease to explain the Veteran's symptoms, either on physical or X-ray examination.  The examiner said that current X-rays of the lumbar spine showed no narrowing of the bases, osteophyte formation or subchondral sclerosis.  He added that the Veteran's sedimentation rate was only slightly elevated and not thought to be of any clinical significance.  The examiner stated that, on physical and X-ray examination, he could not find any objective evidence of disease to explain the Veteran's symptoms.  

A VA medical record dated in December 2003 indicated that the Veteran was seen for pain in his back.  It was noted that the Veteran claimed to have had pain in his back for more than 30 years, but that it was now more severe.  

An October 2004 VA medical record noted that the Veteran still had persistent lower back pain.  

A December 2004 VA psychiatric clinic record noted that the Veteran was a poor historian but that he claimed he did not finish his tour of duty in Vietnam because he was thrown from a jeep in ChuLai and was hospitalized with this injury.

VA medical records dated in June 2005 and June 2006 show a past medical history for chronic low back pain and that the Veteran took Ibuprofen some days for pain.  

SSA records were obtained in June 2006, which included a May 2004 disability examination.  The Veteran told this examiner that he had sustained two back injuries while in Vietnam.  Examination showed some limitation of the range of motion of the lumbosacral spine, but X-ray studies showed the Veteran's lumbosacral spine was unremarkable, there was no subluxation, and intervertebral disc spaces were preserved.  SSA records revealed that the Veteran received disability benefits for posttraumatic stress disorder and a history of cerebrovascular disease with ataxic gait.

Lay statements from friends of the Veteran all attest to his ongoing problems with back pain.  Most are from individuals who have known the Veteran for 10 years or less.  However, two statements are from individuals who either knew the Veteran in service or within a very short time after service.  E.A.S. said he met the Veteran in 1969, shortly after the Veteran's discharge.  He knew that the Veteran was suffering back pain at that time.  The Veteran told him of injuring his back in service while riding a jeep in Vietnam.  E.A.S. said he was aware that the Veteran continued to experience back pain in the 37 years he had known him.

The second statement was from C.B., who had served with the Veteran at Camp Lejune.  He noted that the Veteran was on limited duty in service because of back problems.  He kept in touch with the Veteran after service as they both lived in the same general area.  He said the Veteran continued to have problems with his back in all of the years after service.

An October 2008 VA medical record noted that the Veteran used a cane due to low back pain.

An October 2009 VA medical record noted that the Veteran complained of occasional back pain, but the back was not tender to palpitation.

A November 2009 CT scan of the abdomen and pelvic region showed, among other things, degenerative changes in the spine.

The Veteran underwent a VA examination in February 2010.  He complained of chronic low back pain and pointed to the midline of the lower lumbar region as the location of the pain.  He denied that the paravertebral region of the area or the SI joints were his primary complaint.  The Veteran said that bending, lifting, extended periods of walking, and engaging in sexual intercourse caused pain.  Flare-ups of significantly increased low back pain occurred a couple times a month and were precipitated by being too active.  The Veteran reported that he had been using a cane for about three years.  

The Veteran told the examiner that the onset of low back pain occurred while he was serving in Vietnam.  He said that he was in a jeep that was traveling approximately 35 to 40 miles per hour which ran into some sand.  He said he was thrown out of the jeep, along with several other Marines, due to the sudden deceleration.  He was quite sore by the following morning and sought medical attention after which he was placed on light duty for three days.  He was then sent to several hospitals in Vietnam and Japan, but was uncertain whether any definite diagnosis was ever rendered concerning his back pain.  The Veteran also reported continuing low back pain over the years. 

On examination, the Veteran had a normal gait and was able to stand erect.  He showed some limited range of motion accompanied by slight grimacing.  There was no objective evidence of spasm or tenderness, including over the SI joints.  Neurological examination of the lower extremities revealed normal motor and sensory findings.  X-ray studies of the lumbar spine revealed no acute abnormality with mild to moderate degenerative changes in the articulating facet joints of L4-5 and L5-S1.  X-ray studies of the SI joints revealed degenerative changes in the superior aspect of both SI joints.  Diagnoses were chronic lumbar spondylosis and degenerative changes of the SI joints.  The examining physician opined that there was no medical evidence that chronic lumbosacral strain, as diagnosed during service, causes or predisposes or accelerates the development of degenerative changes of the spine.  The VA examiner found that the degenerative changes noted in the X-ray studies of the lumbar spine and SI joints are more likely than not associated with the aging process rather than post traumatic changes.  

Based upon the evidence of record, the Board finds that a low back disability, currently diagnosed as chronic lumbar spondylosis and degenerative changes of the SI joints, was not incurred as a result of any established event, injury, or disease during active service.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

While the Veteran has asserted that he was injured in Vietnam after falling out of a jeep, some service records suggest that the Veteran first injured his back while on board a ship en route to Vietnam.  However, in this case the Board need not resolve the specific onset in service of back pain, or invoke 38 U.S.C.A. § 1154(b) to bolster the Veteran's version of events, because service treatment records clearly show that the Veteran was treated for chronic lumbosacral strain while in service.  However, service treatment records also showed that X-ray studies were always within normal limits and that an examiner at discharge in June 1968 noted no spinal or musculoskeletal abnormalities.  Though this combat Veteran credibly complains of back pain since his time in service, the Board notes that pain alone, without evidence of underlying pathology, does not constitute competent evidence of a disability for VA purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In addition, to the extent that the Veteran's currently diagnosed chronic lumbar spondylosis and degenerative changes of the SI joints represents anything more than pain, this diagnosis was made in 2010, or more than 41 years after the Veteran's discharge from service.  There is no competent medical evidence of a back disability from discharge in July 1968 until the November 2003 X-rays studies that showed mild degenerative changes of the SI joints and the November 2009 CT scan that showed degenerative changes in the spine.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weights against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

A combat veteran still needs medical evidence of a nexus between the current disability and the combat injury.  See Dalton, 21 Vet. App. at 36-37; Libertine, 9 Vet. App. at 523-24.  The Veteran has presented no such medical evidence.  None of the evidence of record contains a statement given by a medical examiner which provides a persuasive nexus between the Veteran's current back disabilities and his period of military service.  In fact, the opinion of the February 2010 VA examiner is against finding any relationship between any current back disability and events in service.  The Board finds the opinion of the February 2010 VA examiner persuasive because he reviewed the claims file and interviewed the Veteran about his service complaints and treatment.  The opinion offered was negative, the file contains no professional medical opinion to the contrary, and the Veteran has not provided any competent medical evidence to diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In addition, arthritis of the low back was not shown within the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The evidence on file reflects that degenerative changes of the SI joints was initially identified in November 2003 X-ray studies, and at that time it was not etiologically related to service.  Accordingly, service connection on a presumptive basis is not warranted.

Moreover, there is no persuasive lay evidence that any current back disability is related to service, although there is evidence of back pain and treatment in service.  Here, the Veteran's assertions of continuity and chronicity of back symptomatology since service, while credible, are contradicted by the negative separation examination of June 1968 and the negative post-service VA examination report of 2010.  There is no evidence of continuity of symptomatology of a back disability for many years after the Veteran's discharge from active duty, but for the Veteran's written assertions and those of several friends who submitted lay statements.  In the Board's view these statements, while also credible, are ultimately outweighed in this case by the opinion of the February 2010 VA examiner, who found it was more likely than not that the degenerative changes of the Veteran's lumbar spine and SI joints are associated with the aging process rather than due to service because there was no medical evidence that lumbosacral strain causes, predisposes to, or accelerates the development of degenerative changes of the spine later in life.

As such, lay statements and testimony provided by the Veteran and his associates as to the etiology of his back condition are of far lower probative value than the opinion of the last VA examiner, who failed to establish any etiological link between any currently manifested low back disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has considered the assertions that the Veteran has advanced on appeal.  However, under the circumstances of this case, the Veteran cannot establish a service connection claim on the basis of his assertions alone.  While the Board does not doubt the sincerity of the Veteran's belief that symptoms associated with his back in service are related to the currently observed symptomatology, this claim turns on medical matters - the relationship between a current disability and service.  Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of his claim.

For the foregoing reasons, the claim for service connection for a back disability must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disability, currently diagnosed as chronic lumbar spondylosis and degenerative changes of the SI joints, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


